        Case 4:20-cv-05640-YGR Document 439 Filed 04/12/21 Page 1 of 8




 1   RACHELE R. BYRD (190634)                              STEVE W. BERMAN (pro hac vice)
     BRITTANY N. DEJONG (258766)                           ROBERT F. LOPEZ (pro hac vice)
 2   WOLF HALDENSTEIN ADLER                                HAGENS BERMAN SOBOL
      FREEMAN & HERZ LLP                                    SHAPIRO LLP
 3                                                         1301 Second Ave., Suite 2000
     750 B Street, Suite 1820
     San Diego, CA 92101                                   Seattle, WA 98101
 4                                                         Telephone: (206) 623-7292
     Telephone: 619/239-4599
 5   Facsimile: 619/234-4599                               Facsimile: (206) 623-0594
     byrd@whafh.com                                        steve@hbsslaw.com
 6   dejong@whafh.com                                      robl@hbsslaw.com

 7   MARK C. RIFKIN (pro hac vice)                         SHANA E. SCARLETT (SBN 217895)
     MATTHEW M. GUINEY (pro hac vice)                      BENJAMIN J. SIEGEL (SBN 256260)
 8   WOLF HALDENSTEIN ADLER                                HAGENS BERMAN SOBOL
       FREEMAN & HERZ LLP                                   SHAPIRO LLP
 9   270 Madison Ave                                       715 Hearst Avenue, Suite 202
     New York, NY 10016                                    Berkeley, CA 94710
10   Telephone: (212) 545-4600                             Telephone: (510) 725-3000
     Facsimile: (212) 686-0114                             Facsimile: (510) 725-3001
11   rifkin@whafh.com                                      shanas@hbsslaw.com
     guiney@whafh.com                                      bens@hbsslaw.com
12
     Interim Class Counsel for the Consumer                Interim Lead Class Counsel in Cameron, et. al
13   Plaintiffs in In re Apple iPhone Antitrust Litig.,    v. Apple Inc., Case No. 4:19-cv-03074-YGR
     Case No. 4:11-cv-06714-YGR
14
15                                   UNITED STATES DISTRICT COURT
16                                NORTHERN DISTRICT OF CALIFORNIA
17                                           OAKLAND DIVISION
18
     EPIC GAMES, INC.,                                    Case No. 4:20-cv-05640-YGR-TSH
19
                   Plaintiff, Counter-defendant,          CLASS PLAINTIFFS’ ADMINISTRATIVE
20    v.                                                  MOTION FOR PERMISSION TO VIEW
                                                          TRIAL VIA ZOOM
21   APPLE INC.,
22                      Defendant, Counterclaimant.
23
     IN RE APPLE IPHONE ANTITRUST                          No. 4:11-cv-06714-YGR
24   LITIGATION
25                                                         No. 4:19-cv-03074-YGR
     DONALD R. CAMERON, et al.,
26                Plaintiffs,
27          v.
28   APPLE INC.
                        Defendant.


                             CLASS PLTFS’ ADMIN. MOT FOR PERMISSION TO VIEW TRIAL VIA ZOOM
                                                          Case Nos.: 20-cv-05640-YGR; 11-cv-06714-YGR; 19-cv-3074-YGR
        Case 4:20-cv-05640-YGR Document 439 Filed 04/12/21 Page 2 of 8




 1     I.    INTRODUCTION
 2           Pursuant to Civil Local Rule 7-11, plaintiffs in the related case In re Apple iPhone Antitrust
 3   Litigation, No. 4:11-cv-06714-YGR (the “Consumer action” and “Consumer Plaintiffs”) and plaintiffs
 4   in the related case Cameron, et al. v. Apple Inc., No. 4:19-cv-03074-YGR (the “Developer action” and
 5   “Developer Plaintiffs,” and, collectively, “Class Plaintiffs”) request the Court’s permission for their
 6   counsel to view the bench trial in Epic Games, Inc. v. Apple Inc., No. 4:20-cv-05640-YGR-TSH,
 7   scheduled to commence on May 3, 2021, live over the Zoom platform. Under normal circumstances,
 8   Class Plaintiffs would be able to attend the trial in person. However, given the COVID-19 pandemic
 9   and the consequent restrictions put into place, the Court is permitting only six people to attend in
10   person for Epic Games, Inc. and six people to attend in person for Apple Inc. The remainder of the
11   parties’ trial teams, and perhaps some witnesses, will be viewing or participating in the trial over Zoom,
12   and Class Plaintiffs seek permission to also view the trial over Zoom.
13           Class Plaintiffs attempted to seek agreement from the parties regarding this reasonable request.
14   While Epic has no objection, Apple is not in agreement and has made the untenable argument that
15   Class Plaintiffs are members of the public and should therefore be limited to listening to the audio
16   version of the trial. Apple’s position is meritless and can only be an attempt to gain an advantage over
17   Class Plaintiffs, since it will have full access to the trial, including the ability to observe the witnesses’
18   demeanor and weigh their credibility. Class Plaintiffs should have the same access. Moreover, Class
19   Plaintiffs have an interest in the Epic trial proceedings, and not just the outcome, because many of the
20   witnesses and much of the evidence will be the same as that introduced in Class Plaintiffs’ trials.
21   Therefore, observing witness testimony and other trial proceedings will help inform Class Plaintiffs as
22   to whether they should seek to weigh in on any aspect of the trial that could adversely impact their
23   clients’ and the classes’ interests.
24           Consumer Plaintiffs filed the first of these three related cases in 2011, eight years before either
25   of the other two related cases were filed, and diligently litigated their case in this Court, the Ninth
26   Circuit Court of Appeals, and the U.S. Supreme Court. Since late 2019, discovery in the three cases
27   has been coordinated, including voluminous document and data discovery and the taking of numerous
28   depositions. The parties in all three cases have participated in several joint Zoom hearings including
                                                   -1-
                              CLASS PLTFS’ ADMIN. MOT FOR PERMISSION TO VIEW TRIAL VIA ZOOM
                                                          Case Nos.: 20-cv-05640-YGR; 11-cv-06714-YGR; 19-cv-3074-YGR
         Case 4:20-cv-05640-YGR Document 439 Filed 04/12/21 Page 3 of 8




 1   case management conferences and discovery hearings. Class Plaintiffs’ motions for class certification
 2   are due on June 1, 2021, and the testimony and evidence admitted at the Epic trial will be highly
 3   relevant to those motions and also to the merits phases of their respective cases. Therefore, Class
 4   Plaintiffs are not similarly situated to the public at large and should be permitted to view the trial over
 5   Zoom so they will not be at a disadvantage to Apple, whose litigation teams in all three matters will
 6   be observing the trial both live and remotely.
 7     II.   RELEVANT BACKGROUND
 8           On December 29, 2011, Consumers Plaintiffs initiated the first of these related actions with the
 9   filing of their Class Action Complaint alleging violations of Section 2 of the Sherman Antitrust Act of
10   1890, 15 U.S.C. § 2, for monopolization and attempted monopolization of the aftermarket for iPhone
11   applications. Consumers ECF No. 1.
12           After several rounds of motions to dismiss and amendment of the pleadings, on December 2,
13   2013, the Court granted Apple’s motion to dismiss Consumer Plaintiffs’ second amended consolidated
14   complaint with prejudice. Consumers ECF No. 124. Plaintiffs subsequently appealed the dismissal
15   and the Ninth Circuit reversed. Apple appealed the Ninth Circuit’s reversal and the U.S. Supreme Court
16   affirmed the Ninth Circuit on May 13, 2019. Apple Inc. v. Pepper, 139 S. Ct. 1514 (2019).
17           After Consumer Plaintiffs prevailed in the U.S. Supreme Court, Developers filed their Class
18   Action Complaints in Cameron, et al. v. Apple Inc., No. 19-cv-03074, on June 4, 2019, and in Sermons
19   v. Apple Inc., No. 19-cv-03796 on June 28, 2019. Developers ECF No. 1. On August 22, 2019, the
20   Court related the two Developer actions to the Consumer action, finding that “each case stems from the
21   use of the exact same technology and the economics regarding that same technology,” and that “the
22   individual transactions addressed by each case . . . are underlined by the same operative facts—Apple’s
23   alleged monopolization of the distribution and sale of iPhone apps.” Consumers ECF No. 168 at 2-3.
24   The Court held a case management conference in all of the Consumer and Developer cases on
25   September 13, 2019, and the Sermons and Cameron plaintiffs filed a Consolidated Class Action
26   Complaint on September 30, 2019. Developers ECF No. 53. On January 6, 2020, the Court entered an
27   Order Granting Stipulation Regarding Coordination of Discovery in the Consumer and Developer
28
                                                  -2-
                             CLASS PLTFS’ ADMIN. MOT FOR PERMISSION TO VIEW TRIAL VIA ZOOM
                                                         Case Nos.: 20-cv-05640-YGR; 11-cv-06714-YGR; 19-cv-3074-YGR
          Case 4:20-cv-05640-YGR Document 439 Filed 04/12/21 Page 4 of 8




 1   actions, Consumers ECF No. 194, and Consumers and Developers have coordinated their discovery
 2   efforts thereafter.
 3            On August 13, 2020, Epic Games, Inc. filed a Complaint for Injunctive Relief against Apple.
 4   ECF No. 1. On August 19, 2020, the Court related the Epic case to the Developer action. ECF No. 24.
 5   The plaintiffs in the Consumer, Developer, and Epic actions thereafter coordinated their discovery
 6   efforts, including the taking of numerous depositions. On October 6, 2020, the Court set a trial date of
 7   May 3, 2021 in the Epic action. ECF No. 115.
 8            At the March 1, 2021 Further Case Management Conference in the Epic case, the Court
 9    discussed the logistics of conducting the Epic trial in the midst of the COVID-19 pandemic, and
10    allowing Court staff, and Epic and Apple trial teams to view the trial via Zoom while the general public
11    listens to the trial over a conference line:
12            [S]o the May 3rd date is confirmed. . . . worst case scenario it’s a full bench trial by
13            Zoom . . . .
              ***
14
              Under all circumstances we will be using Zoom because we still have people who
15            need to be participating remotely, whether it’s Court staff. And I think it also helps for
              purposes of document management.
16
              I expect there will be at least, you know, one person who can’t testify because of health
17            concerns, so I want to make sure that we have all of the technology in place.
18            ***
              While Zoom has allowed us to provide access over and beyond what we have ever done,
19
              we’re doing this by video and everybody can see the video who wants to see it. Looks
20            like we’ve got, you know, 65 people watching in addition to participating. I cannot and,
              in fact, am not allowed to do that by the Administrative Office of the Courts for
21            purposes of evidentiary hearings, including trials.
22
              So everybody understands that public access will be audio only. All right? And perhaps
23            the U.S. Courts will change their mind over time, but right now that’s the only option
              that’s available.
24
      Mar. 1, 2021 Hrg. Tr. at 11:22-12:1; 14:25-15:6;15:22-16:7 (emphasis added).1
25
      1
26            At the March 26, 2021 Pretrial Conference, Epic’s counsel asked if the Court would allow them
      to have “walk-around mics that would clip onto the lapel and actually boost the sound.” The Court
27    responded, “Absolutely,” and that “[h]ow that works with Zoom, I don’t know. I don’t know that I’ve
      tested that. So we’ll probably have to test it.” Mar. 26, 2021 Hr. Tr. at 9:4-5, 7, 14-15.
28
                                                    -3-
                               CLASS PLTFS’ ADMIN. MOT FOR PERMISSION TO VIEW TRIAL VIA ZOOM
                                                         Case Nos.: 20-cv-05640-YGR; 11-cv-06714-YGR; 19-cv-3074-YGR
        Case 4:20-cv-05640-YGR Document 439 Filed 04/12/21 Page 5 of 8




 1           On March 2, 2021, the Court entered Pretrial Order No. 1 in the Epic case that held, in relevant
 2   part: “Given the ongoing COVID-19 pandemic, the precise format of the bench trial remains uncertain.
 3   At a minimum, the bench trial shall proceed by way of Zoom platform. Public access shall be by way
 4   of telephone access; video access is not an option for evidentiary proceedings including trials.” ECF
 5   No. 371 at 1, ¶ 1 (emphasis added); see also id., at 2, ¶ 3 (“Under all circumstances, the bench trial
 6   will include a Zoom component. To facilitate the Zoom-aspect of the bench trial, the parties shall
 7   investigate the joint use of a third-party trial vendor to manage pretrial preparations of witnesses,
 8   witness participation, document management, and unlimited telephone access.”).
 9           Since the Epic trial is clearly going to involve a Zoom component, Class Plaintiffs reached out
10   to Epic’s counsel and Apple’s counsel on April 2, 2021, and expressed a desire to have several
11   members of each of their teams observe the Epic trial via Zoom. Class Plaintiffs proposed contacting
12   the Courtroom Deputy, and copying Epic’s and Apple’s counsel, to inquire about how best to request
13   access. Epic’s counsel responded that Epic has no objection to Class Plaintiffs’ request and that it
14   made sense to clear the request with the Court. Epic suggested that once the parties select a vendor to
15   operate some of the electronic logistics of the trial, that vendor may be able to facilitate Zoom access
16   for Class Plaintiffs. Apple, however, responded to Class Plaintiffs’ surprise that it would not agree to
17   the proposal because Class Plaintiffs are not parties to the Epic case, and, therefore, “have no greater
18   right to access to this trial than does any other member of the public.” Byrd Decl., ¶ 5.
19   III.    CLASS PLAINTIFFS SHOULD BE PERMITTED TO VIEW THE TRIAL OVER
20           ZOOM

21           Apple’s insistence that because Class Plaintiffs are not “parties” to the Epic case they are

22   members of the public and are limited to listening to the trial over a conference line is meritless. There

23   is, of course, a third category into which Class Plaintiffs fall: they are parties to related cases that have

24   been intimately involved in discovery and Zoom court proceedings together with Epic and Apple for

25   months, and the conduct of the Epic trial, including the presentation of evidence and the creditability

26   of witnesses, is highly relevant to Class Plaintiffs’ cases, including their motions for class certification

27   due on June 1, 2021.

28           The only possible motive Apple has for attempting to limit Class Plaintiffs to listening to the

                                                  -4-
                             CLASS PLTFS’ ADMIN. MOT FOR PERMISSION TO VIEW TRIAL VIA ZOOM
                                                          Case Nos.: 20-cv-05640-YGR; 11-cv-06714-YGR; 19-cv-3074-YGR
        Case 4:20-cv-05640-YGR Document 439 Filed 04/12/21 Page 6 of 8




 1   audio version of the trial is to gain an unfair advantage over Class Plaintiffs. Apple is a party in Epic,
 2   such that its trial team will be present at the trial and also viewing the trial over Zoom. Class Plaintiffs
 3   should be on the same playing field as Apple and also be able to view the trial over Zoom.
 4          There are no technological impediments to allowing Class Plaintiffs to view the trial over the
 5   Zoom platform, since the parties to the Epic case are selecting a third-party vendor who will facilitate
 6   viewing of the trial over Zoom for the parties, witnesses and Court staff. If allowed by the Court, per
 7   their request, Class Plaintiffs can very easily log in to view the trial using the same credentials.
 8   IV.    CONCLUSION
 9          Class Plaintiffs request the Court enter an order permitting them to view the Epic trial.
10   including all its proceedings, over the Zoom platform. In the alternative, Class Plaintiffs request
11   guaranteed daily access to trial proceedings via the audio conference line referenced by the Court in
12   the Epic v. Apple status conference of March 26, 2021, or their own dedicated audio conference line
13   for that purpose if, for example, there is a limit to the number of people who can listen on the public
14   conference line.
15
16   DATED: April 12, 2021                          WOLF HALDENSTEIN ADLER
                                                     FREEMAN & HERZ LLP
17
18                                                  By:      /s/ Rachel R. Byrd
                                                             RACHELE R. BYRD
19
                                                    RACHELE R. BYRD
20                                                  BRITTANY N. DEJONG
                                                    750 B Street, Suite 1820
21                                                  San Diego, CA 92101
                                                    Telephone: 619/239-4599
22                                                  Facsimile: 619/234-4599
                                                    byrd@whafh.com
23                                                  dejong@whafh.com
24                                                  MARK C. RIFKIN
                                                    MATTHEW M. GUINEY
25                                                  270 Madison Ave
26                                                  New York, NY 10016
                                                    Telephone: (212) 545-4600
27                                                  Facsimile: (212) 686-0114
                                                    rifkin@whafh.com
28                                                  guiney@whafh.com

                                                  -5-
                             CLASS PLTFS’ ADMIN. MOT FOR PERMISSION TO VIEW TRIAL VIA ZOOM
                                                          Case Nos.: 20-cv-05640-YGR; 11-cv-06714-YGR; 19-cv-3074-YGR
         Case 4:20-cv-05640-YGR Document 439 Filed 04/12/21 Page 7 of 8




 1                                       Interim Class Counsel for the Consumer
 2                                       Plaintiffs, Case No. 4:11-cv-06714-YGR

 3                                       HAGENS BERMAN SOBOL SHAPIRO LLP
 4                                       By:      /s/ Steve W. Berman
                                                  STEVE W. BERMAN
 5
                                         STEVE W. BERMAN
 6                                       ROBERT F. LOPEZ
                                         1301 Second Avenue, Suite 2000
 7                                       Seattle, WA 98101
 8                                       Telephone: (206) 623-7292
                                         Facsimile: (206) 623-0594
 9                                       steve@hbsslaw.com
                                         robl@hbsslaw.com
10
                                         SHANA E. SCARLETT
11                                       BENJAMIN J. SIEGEL
                                         715 Hearst Avenue, Suite 202
12                                       Berkeley, CA 94710
                                         Telephone: (510) 725-3000
13                                       Facsimile: (510) 725-3001
                                         shanas@hbsslaw.com
14                                       bens@hbsslaw.com
15                                       Interim Lead Class Counsel for the Developer Plaintiffs,
                                         Case No. 4:19-cv-03074-YGR
16
17
18
19
20
21
     27232
22
23
24
25
26
27
28
                                             -6-
                        CLASS PLTFS’ ADMIN. MOT FOR PERMISSION TO VIEW TRIAL VIA ZOOM
                                               Case Nos.: 20-cv-05640-YGR; 11-cv-06714-YGR; 19-cv-3074-YGR
        Case 4:20-cv-05640-YGR Document 439 Filed 04/12/21 Page 8 of 8




 1                           DECLARATION REGARDING CONCURRENCE
 2          I, Rachele R. Byrd, am the ECF user whose identification and password are being used to file
 3   this CLASS PLAINTIFFS’ ADMINISTRATIVE MOTION FOR PERMISSION TO VIEW
 4   TRIAL VIA ZOOM. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that all of the
 5   signatories listed above have concurred in this filing.
 6
     DATED: April 12, 2021                 WOLF HALDENSTEIN ADLER FREEMAN & HERZ LLP
 7
                                               /s/ Rachele R. Byrd
 8                                                  RACHELE R. BYRD
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  -7-
                             CLASS PLTFS’ ADMIN. MOT FOR PERMISSION TO VIEW TRIAL VIA ZOOM
                                                        Case Nos.: 20-cv-05640-YGR; 11-cv-06714-YGR; 19-cv-3074-YGR
